On Motion for Rehearing. PARKEB, C. J. The former opinion of the court in this case disposed of it upon a question of practice. The bill of exceptions having been stricken out, the facts of the case were not before us, except as they appeared from 'he findings of fac Mmiv errors assigned and argued bjr the appellants were dependent upon the facts in the bill of exceptions. The only error of any importance argued by appellants we held was abandoned because the argument was not germane to the assignments. Since the filing of the opinion a motion for rehearing has been filed, which presents the proposition that the judgment of the trial court is inherently defective and erroneous, and we are asked to consider the proposition, although it was not raised in the first instance. The power of the court to consider such questions, under circumstances like the present, was settled by the cases of State v. Garcia, 19 N. M. 421, 143 Pac. 1012, and De Baca v. Perea, 25 N. M. 442, 446, 184 Pac. 482, and we deem this case one calling for the exercise of that power by the court. The former opinion as before stated, was based entirely upon a practice question, and was correct. It is a question upon the merits which is now presented in the motion for rehearing, which we will proceed to discuss. (2) The ease was to quiet title to 160 acres of land. The tract Avas patented to E. D. McKenzie, in 1909, and in the same year sold to C. M.. Richards, whose right of property therein continued until 1911, when any right he may have had therein became vested in A. J. CraAV-ford, one of the appellants. In 1910 the property was doubly assessed for taxation. One assessment was made in the name of McKenzie, the former owner, and one in the name of “unknown owners.” The last-mentioned assessment described and assessed the land in four separate tracts of 40 acres each. The taxes on both assessments became delinquent, and in February, 1912, the south half of the tract was sold at a tax sale to the county, under the assessment of “unknown- owners.” The certificate was issued to the county. In November, 1912, under the assessment‘to McKenzie, the entire tract was sold and stricken off to the county. Tins matters stood until October, 1918, when the appellee paid to the county the taxes, etc., due under the assessment to McKenzie, and the county treasurer then in office, who was not the same person in office when the 1912 sale was made, executed a certificate of sale to the county, assigned the same to appellee, and issued to her a deed for the premises, after the certificate of sale had been recorded. Query: Did the collector have any power to issue the tax certificate under the circumstances? See Pace v. Wight, 25 N. M. 276, 181 Pac. 430. It is under these facts that the appellee claims title. The assessment was made in 1910, the sale in 1912, and the certificate to the county and tax deed in October, 1918. When, under such circumstances, does the period of redemption expire? The appellants contend that the period does not expire until 1921, and upon that premise it is contended that the treasurer was without power to issue the deed. The law governing redemption from tax sales, as it existed in 1910 and 1912, provided that the owner had three years from date of sale in which to redeem. Section 23, chapter 22, Laws 1899. Under that law the period of redemption would have expired in November, 1916; but, while the certificate of sale was owned by the county, the state extended the time by section 38 of chapter 84, Laws 1913 (section 5502, Code 1915), to three years from the date of recording the certificate of sale. In Pace v. Wight, 25 N. M. 276, 181 Pac. 430, and State v. Romero, 25 N. M. 290, 181 Pac. 435, we considered this statute, and it was held to have a retrospective operation in all cases where the certificates were held by the county at the date the act went into effect. Therefore, unless changed by subsequent legislation, the period of redemption in the case at bar does not expire until October, 1921, because the certificate of sale was not recorded until October, 1918.  (3-4) By chapter 78, Laws 1915, a slight chang-e was made in the law. The act amended section 38 of chapter 84, Laws 1913, “so as to read as follows.” This is the same section 38 heretofore mentioned, and of course it was repealed by the later act. The change made is merely to the effect that when a tax sale is made a certificate shall be issued to the purchaser, and when such certificate is afterwards sold, a duplicate certificate shall be issued to the purchaser thereof, and that in each case the owner may redeem within three years from the date of the certificate. The date of recording is eliminated entirely as an element to start time within which redemption may be made. Certain other provisions are added to the section, some of which were considered by us in State v. Romero, 22 N. M. 325, 161 Pac. 1103, but none of them'has any application to the facts in this case. The provisions of this act are clearly prospective only in their operation. The act simply provides that, where property is sold for taxes, a certificate shall be issued to the purchaser, and the owner may redeem in three years from the date of such certificate, and when a tax certificate is sold a duplicate certificate shall be issued to the purchaser thereof, and the owner of the land may likewise redeem within three years from the date of such certificate. There is no Subject-matter upon which the statute could operate, according to its terms, except tax sales or sales of tax certificates thereafter to be made. Nor is there any indication in the act of any legislative intent to have the same operate retrospectively, except those provisions heretofore mentioned, which extend to th'e taxpayers some concessions by way of remission of interest, costs, etc., if the taxes were paid within a certain time. These provisions, however, have no bearing in this case, as the parties took no advantage of them. The status, then, of the taxpayers, appellants, was undisturbed by any provisions of the act of 1915. In 1917, by chapter 80, Laws 1917, the Legislature adopted a new and complete system, more nearly conforming to the act of 1899, for the collection of delinquent taxes. Among other things, it is provided, in section 10, that at the time of sale a certificate of sale shall be issued and delivered to the purchaser, and that the owner may redeem within three years from the date of sale, and the county is declared to be a purchaser, within the meaning of the act. In case the county becomes a purchaser, the treasurer may sell the certificate at its face value with accured interest, and if he can find no purchaser for the same before the next annual tax sale, he shall then sell it to the highest bidder, but at not less than 75 per cent, of the face value thereof, with interest, penalties, and costs. See section 12 of the act. This act, by its terms, does not purport to deal with tax sales had prior to its passage, and, on the other hand, its retrospective operation is expressly limited by section 18 as follows: “Sec. 18. This act shall not be construed as effecting or as applicable to taxes heretofore assessed and which are delinquent at the time when this act takes effect, except that suit for the same may be brought and judgment thereon rendered in the manner provided by this act, but the validity of all such delinquent taxes shall be determined by the law in force at the time of the making of the assessment therefor.” But section 12, the only one in the act referring to the sale by the county of tax certificates, even without the limiting language of section 18, clearly speaks to the future only, by reason of the terms used. We have, then, a case of a tax sale for taxes of 1910, had in 1912, at which time the owner had three years from the date of sale within which to redeem. In 1913, while the county was the owner of the tax certificate, if one was issued, or at least while the county was the purchaser at the tax sale, the owner’s period of redemption was extended for three years after the recording of said certificate. So far as appears from the findings of the court, or so far as can be gleaned from the pleadings and record, this certificate of sale at the tax sale in 1912, for the taxes of 1910, was never issued until October 11, 1918, and was then recorded. In 1915 and 1917, acts were passed, which were not intended to and which did not affect the rights of the parties to this proceeding. On October 11, 1918, the collector issued to the county a tax sale certificate covering the lands in question, which was thereupon recorded, and was thereupon assigned to the appellee, and a deed issued to her for the said premises. On this date the taxpayer, under the terms of the act of 1913, had the right to redeem the premises at any time within three years from the date of the recording of siich tax sale certificate. Those rights were not impaired by any of the provisions of the acts of 1915 and 1917 heretofore mentioned. This action of the collector in executing and delivering this tax deed, therefore, was clearly void and of no effect, and conveyed no title to the appellee. This procedure is not authorized bjr the act of 1917; as heretofore seen. It would not be authorized under either the act of 1915, even if applicable, or the act of 1913, because under the 1915, act the period of redemption was three years from the date of the certificate, and under the 1913 act the redemption period was three years from the recording of the certificate, and the only certificate contemplated to be issued to the purchaser from the county of the tax sale certificate under either of those acts is 'a duplicate certificate. The deed was not authorized under any law until after three .years subsequent to the recording of the certificate, which was in October, 1918. The question then is, not whether the Legislature could authorize such a deed under the circumstances, but whether it has authorized such a deed, and we hold that it has not. This conclusion precludes a discussion of a much more interesting question, viz. whether the Legislature has power at all to curtail the right of redemption of a taxpayer, and, if so, to what extent such right may be curtailed. The appellants filed a cross-bill, and prayed for affirmative relief quieting their title against the .ap-pellee. The record, however, is in such condition as to prevent us from determining just what the rights of. the appellants are as to title to the premises involved. For the reasons, stated, the judgment of the court below will'be reversed, and this cause remanded, with direction to dismiss the complaint of appellee; and it is so ordered. JRobbkts and Rayitolds, J.J., concur.